DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 are pending and examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1, in the paragraph that starts with “the front side of the outer member,” the claim recites “in the width direction along the edge of the leg opening” but there are two leg openings already recited in the previous clause, so it is not clear which leg opening is being referred to.  For examination, Examiner reinterprets the limitation to read “in the width direction along the edge of one of the leg openings.”  A similar issue is found in the next paragraph, which starts with “the back side of the outer member.”
The remaining claims are rejected at least for being dependent from Claim 1 and thus incorporates the indefinite subject matter of Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 2009/0299319).
Re Claim 1, Takahashi discloses a trunks-type disposable diaper comprising: 
an outer member (outer cover 2) having a waist opening (11) and a pair of leg openings (12) and extending from a front waist opening edge to a back waist opening edge; 
an inner member (inner cover 3, [0044]) provided at least in a crotch portion (8) of the outer member and including an absorber (absorbent core 4); and 
side seal portions (left and right side joint parts 9) that bond both sides on a front side and both sides on a back side of the outer member, 
in which the absorber has a narrower portion (narrow portion 4a) which is narrower than both front and back sides in an intermediate portion in a front-back direction (Fig. 1),
the crotch portion of the outer member has a pair of inner thigh contact portions (shown in Fig. 2) which respectively extend to one side and the other side in a width direction from a circumscribed rectangle of the absorber, and portions along edges of the leg openings including the inner thigh contact portions form a pair of cylindrical leg portions (the leg opening shown in Fig. 2 can be broadly interpreted to be a cylindrical leg portion albeit the cylinder appears to have a small height dimension) surrounding root sides of the thighs, 
the front side of the outer member has one elongated front around-leg elastic member (any one of 25) or a plurality of elongated front around-leg elastic members (25) not crossing each other, the elastic member is attached in a pattern of extending from one of the side seal 
the back side of the outer member has one elongated back around-leg elastic member (any one of 26) or a plurality of elongated back around-leg elastic members (26) not crossing each other, the elastic member is attached in a pattern of extending from one of the side seal portions toward the center in the width direction along the edge of one of the leg openings, crossing the center in the width direction, extending toward the other leg opening, and extending to the other side seal portion along an edge of the other leg opening (see Fig. 1), and 
the front around-leg elastic member and the back around-leg elastic member are attached in a pattern in which at least one front around-leg elastic member and at least one back around-leg elastic member cross each other (where arrows P1 are pointing to, see Fig. 5) on both sides in the width direction of an intermediate region that is a region between the edge of one leg opening and the edge of the other leg opening,
wherein a crossing position of the front around-leg elastic member and the back around-leg elastic member, positioned closest to the edge side of the leg opening is the same in the width direction position as a side edge of the narrowest part of the narrower portion or located on the further center side in the width direction (note that the current claim only requires the cross position of one of the front around-leg elastic member and one of the back around-leg elastic member, and if one chooses where front elastic 25 that is farther from leg edges 2a & 2b crosses rear elastic 26 that is farthest from leg edges 2a & 2b, that cross position certainly meets the claim language of “on the further center side in the width direction,” see Fig. 5 & [0068]), and
the crotch portion does not have elastic member other than the front around-leg elastic member and the back around-leg elastic member (see Fig. 1).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Kinoshita et al. (US 2005/0148988).
Re Claim 2, Takahashi substantially teaches the invention of Claim 1 but does not explicitly disclose an inner member bonded portion where the inner and outer member bond is provided only to the center side in the width direction of the crossing position.  Kinoshita discloses an absorbent article having an inner member (3) bonded to an outer member (2) by adhesive (62) only at certain locations (shown in dotted line in Fig. 2).  As shown in multiple figures, the bonding region of Kinoshia forms a narrow strip in a longitudinal center of the article, wherein the strip is narrower than the absorbent core (33) even at the narrowest portion of the 
Re Claim 6, neither Takahashi nor Kinoshita explicitly discloses that the edge of the leg opening is at least 10mm from the closest leg elastic.  However, Takahashi shows in Fig. 2 that the leg opening has the shape of a short cylinder, where the height of this cylinder would be the distance between the leg opening edge and the closest leg elastic.  One skilled in the art would be able to make mere changes to relative dimensions or the shape of an element in the absorbent article, i.e., making the leg opening form a taller cylinder or making the leg opening length longer relative to the rest of the article (MPEP 2144.04 (IV)), and may be motivated to do so to have a more comfortable fit.
Re Claim 7, the limitation is taught by Takahashi as explained for Claim 4 supra.
Claims 3 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi.
Re Claim 3, the limitation is obvious over Takahashi as explained for Claim 6 supra.
Re Claim 8, the limitation is taught by Takahashi as explained for Claim 4 supra.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 5, Takahashi shows the exact opposite of what is claimed.  Takahashi shows that the spacing between the leg elastics increase as they get closer to the center in the width direction.  There is no motivation or suggestion to modify Takahashi to match the claim limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        28 September 2021